                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION

VICTOR BROWN, JR.,

     Plaintiff,
                                          Case No. 2:19-cv-11995
v.                                        Hon. Terrence G. Berg

LT. TUCKER AND
C. WHITE,

     Defendants.
_________________________________________________/
                           JUDGMENT

     IT IS ORDERED AND ADJUDGED that pursuant to this Court’s

Order dated October 24, 2019, this cause of action is SUMMARILY
DISMISSED.

Dated at Detroit, Michigan: October 31, 2019



                                     DAVID J. WEAVER
                                     CLERK OF THE COURT

                                     s/A. Chubb
                                     Case Manager and Deputy Clerk


APPROVED:
s/Terrence G. Berg
HON. TERRENCE G. BERG
UNITED STATES DISTRICT JUDGE
                                 1
